Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION


Election/Restrictions


Applicant's election with traverse of claims 1-5, 12, 17 (Group I) in the reply filed on 1/19/2021 is acknowledged.  The traversal is on the ground(s) that a search and examination of the entire application allegedly would not place a serious burden on the examiner.  This is not found persuasive because for the reasons of record.
Thus, claims 6-11 are withdrawn from further consideration since they are drawn to non-elected subject matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is dependent on a withdrawn claim, namely claim 6.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5, 12, 17 are rejected under 35 U.S.C. 102(b) as being anticipated by WO 2005/072719 (cited by applicants) and as evidenced by “Cannabis ssp.” (cited by applicants).

WO teaches that flowers of Cannabis indica (and as evidenced by “Cannabis spp.”-Cannabis indica is a subspecies of Cannabis sativa, see page 2)  are extracted with ethanol to produce extracts having a THC content of about 0.01 wt. %, see abstract, pages 6-8, 10, examples and the claims. It is taught that the extract can be used to treat Crohn's disease for one, see page 5. Dermatitis is taught as a condition to be treated, see claim 18. Thus, the composition of WO has both dermatological and pharmaceutical use. Note carriers and forms of administration which can be the additives, see page 9. Note that 90 % ethanol is meaningless since WO does use ethanol and 90 % ethanol is meaningless since the claim is to an extract. The extract is extracted with ethanol in WO thus it is the same extract. Further, it is meaningless to state 90% ethanol since it is not clear if this is the amount of ethanol in the whole extract after or before it is extracted. Even if the 90% is in the extraction medium, once the extract is extracted it is not clear what else the extract is extracted with thus making 90 % ethanol meaningless. Note that the treatments and skin changes of claims 17 and 18 are met by WO since the claim is to the product and not to the method of using the product. The product has the potential to be used for these treatments or skin changes. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 12, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2005/072719 (cited by applicants) in view of Vogl, C. R. et al. (reference CE on 1449-cited by applicants) and Fairbairn et al. (cited by applicants) and as evidenced by “Cannabis ssp.” (cited by applicants).

WO teaches that flowers of Cannabis indica (and as evidenced by “Cannabis spp.”-Cannabis indica is a subspecies of Cannabis sativa, see page 2)  are extracted with ethanol to produce extracts having a THC content of about 0.01 wt. %, see abstract, pages 6-8, 10, examples and the claims. It is taught that the extract can be used to treat Crohn's disease for one, see page 5. Dermatitis is taught as a condition to be treated, see claim 18. Thus, the composition of WO has both dermatological and pharmaceutical use. Note carriers and forms of administration which can be the additives, see page 9. Note that 90 % ethanol is meaningless since WO does use ethanol and 90 % ethanol is meaningless since the claim is to an extract. The extract is extracted with ethanol in WO thus it is the same extract. Further, it is meaningless to state 90% ethanol since it is not clear if this is the amount of ethanol in the whole extract after or before it is extracted. Even if the 90% is in the extraction medium, once the extract is extracted it is not clear what else the extract is extracted with thus making 90 % ethanol meaningless. Note that the treatments and skin changes of claims 17 and 18 are met by WO since the claim is to the product and not to the method of using the product. The product has the potential to be used for these treatments or skin changes. 



	WO does not teach that the plant extract is extracted in an extraction medium with 90 % ethanol or that the Cannabis sativa subspecies sativa is the variety Futura 75.

	Vogl teaches that Cannabis sativa varieties such as Futura 75 are well known types of Cannabis and are known for their use in skin care and cosmetic use, see abstract, pages 52-53, 58-61.

Fairbairn teaches that pure ethanol or aqueous ethanol can be used to extract Cannabis, see Fairbairn-entire reference, especially the abstract. Fairbairn uses ethanol and 70 % ethanol to extract Cannabis.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Futura 75 as the variety of Cannabis sativa subspecies sativa since Futura 75 was known at the time the invention was made to be used for skin care and cosmetic care which clearly WO also recognizes Cannabis sativa to be used for. 
It further would have been obvious at the time the invention was made to use 90 % ethanol instead of pure ethanol since aqueous ethanol solvents are rountinely used to extract plants, see Fairbairn-entire reference, especially the abstract. Fairbairn uses ethanol and 70 % ethanol to extract Cannabis, thus making it obvious to use 90% ethanol since Fairbairn establishes that pure ethanol or aqueous ethanol can be used to extract Cannabis. To use 90 % ethanol instead of 70 % ethanol is simply the choice of the artisan in an effort to optimize the desired results. The references also use pure ethanol, thus to use almost pure ethanol (90 %) is clearly within the purview of the ordinary artisan in an effort to optimize the desired results of the invention. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 12, 17 are rejected on the ground of nonstatutory double patenting over claim 1 of U. S. Patent No. 8,337,908 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:    the patent and the instant application both claim a plant extract from one of the flowers, flower-proximal leaves, stalks, roots, and seeds of Cannabis sativa subspecies sativa variety Futura 75, isopropanol and sodium chloride, wherein the Cannabis sativa subspecies sativa variety Futura 75 has a THC content from 0.1 wt. % to 0.2 wt. %. 




Claims 1-5, 12, 17 are rejected on the ground of nonstatutory double patenting over claim 1-14 of U. S. Patent No. 10,866,726 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  the patent and the instant application both claim a plant extract from one of the flowers, flower-proximal leaves, stalks, roots, and seeds of Cannabis sativa subspecies sativa variety Futura 75, isopropanol and sodium chloride, wherein the Cannabis sativa subspecies sativa variety Futura 75 has a THC content from 0.1 wt. % to 0.2 wt. %. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655


/MICHAEL V MELLER/Primary Examiner, Art Unit 1655